Citation Nr: 0930489	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2. Entitlement to an initial increased rating for mood 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to 
January 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and June 2006 RO rating decisions 
of the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO). In October 2005, service connection 
for PTSD was denied. In June 2006, service connection for a 
mood disorder was granted and a 10 percent rating was awarded, 
effective May 2005. 

This appeal was advanced on the Board's docket pursuant to 38 
C.F.R. 
§ 20.900(c) in August 2009. 


FINDINGS OF FACT

1. The Veteran does not have PTSD that was caused or aggravated 
by any incident of active military service. 

2. For the entire rating period, the Veteran's mood disorder 
has been productive of no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled by 
continuous medication. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for 
PTSD are not approximated. 38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2008).

2. The initial criteria in excess of 10 percent for mood 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9435 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and that 
which the Veteran is responsible for submitting. Proper notice 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that the VA will seek to provide; and (3) that the Veteran is 
expected to provide. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and the effective date of the disability. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose of 
these changes is to clarify when VA has no duty to notify a 
veteran of how to substantiate a claim for benefits, to make 
the regulation comply with statutory changes, and to streamline 
the development of claims. The amendments apply to all 
applications for benefits pending before VA on, or filed after 
May 30, 2008, which includes this claim. Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that pertains 
to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the veteran is informed that he or she is to provide, must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in a 
letter issued in July 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) held 
that VA must also provide notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. The Veteran received 
notice consistent with Dingess in March 2006. Further, since 
the preponderance of the evidence is against the claims, any 
question as to the appropriate disability rating and effective 
date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claims. The 
record includes service medical treatment evidence, VA medical 
evidence, and service personnel records. 

The Veteran has also been afforded a comprehensive VA 
psychiatric examination to ascertain whether he has PTSD that 
is linked to any incident of active service. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. Specifically, he submitted a VCAA Notice 
Response Form in March 2006, indicating that he had no 
additional evidence to submit. There are no known additional 
records or information to obtain. 

Additionally, a personal hearing was offered and the Veteran 
declined. The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran with 
his claims.

Service Connection

The Veteran asserts that he warrants service connection for 
PTSD based on his service in World War II. Because the 
preponderance of the probative evidence indicates the Veteran 
does not have PTSD, the claim will be denied. 

VA compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2008). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor. Id. 

Although the Veteran served during  combat in World War II as 
evidenced by his service medical evidence, his Combat 
Infantryman's Badge (CIB) and his award of the Purple Heart, 
the lack of a PTSD diagnosis is dispositive and mandates denial 
of the claim. 

Service medical evidence contains no findings, treatment, or 
diagnosis of PTSD. The service medical evidence did show that 
the Veteran was engaged in combat with the enemy during World 
War II and sustained gunshot wounds during combat which 
resulted in his award of the Purple Heart. 

Since service, the Veteran has been treated since 2004 for a 
mood disorder. VA outpatient treatment records  from 
August 2004 to May 2005, show that the Veteran was treated with 
a mood disorder with symptoms of depression and PTSD. His 
treatment showed that he had almost daily thoughts about the 
combat situation where he witnessed a mortally wounded fellow 
soldier in the Philippines during World War II. He related 
feeling unnerved about those thoughts and tended to be a little 
melancholy when he drank alcohol after those thoughts. 

During a June 2006 VA mental status/ psychiatric examination, 
his medical record and claims folder were reviewed. After a 
thorough review of all of this evidence, the examiner's opinion 
was that the Veteran had a host of PTSD symptoms, but did not 
fit the full criteria for a diagnosis of PTSD. The examiner 
stated that although the Veteran did have the PTSD symptoms, 
and his record reflected combat, a CIB, and a Purple Heart, his 
impairment was more appropriately diagnosed as a mood-related 
disturbance. 

In order to prevail on a claim of service connection for any 
disability, it must first be shown that the veteran has a 
current diagnosis of the disorder in question. As to PTSD, the 
diagnosis must be rendered in accordance with DSM-IV because 
service connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
McClain v. Nicholson, 21 Vet. App. 319 (2007). 

There is no question in this case that the Veteran has verified 
stressors, has participated in combat, and is in receipt of a 
CIB and Purple Heart. However, his most recent VA examination 
showed no findings of a diagnosis of PTSD and indicated that 
his condition, although symptomatic of PTSD, did not meet the 
full criteria of PTSD. Additionally, he was more appropriately 
diagnosed with a mood disorder, not otherwise specified, 
according to the examiner. 

Since the Veteran has not been diagnosed with PTSD, service 
connection is not warranted in this regard. The claim is 
accordingly denied.
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability 
at issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal. 
See generally Fenderson v. West, 12 Vet. App. 119 (1999). 

The United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).

Service connection for mood disorder was granted by rating 
decision of June 2006, and a 10 percent rating was granted 
effective May 2005. This rating has been in effect since that 
time. The Veteran disagrees with the 10 percent rating 
assigned. 

The veteran's mood disorder is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9435. Under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, will be rated as 100 
percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships is to be 
rated as 70 percent disabling. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships is to 
be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) is to be evaluated as 
30 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9435.
 
Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v .  Brown, 8 Vet. App .  240, 242 (1995), the GAF is 
a scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. . 
depressed mood and mild insomnia) or some difficulty in social 
occupational, or school functioning (e.g., occasional truancy, 
or within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A 51-60 
score indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; e.g., 
having few friends or having conflicts with peers or co-
workers.  A GAF score of 41 to 50 reflects a serious level of 
impairment, e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting or serious impairment in social, 
occupational or school functioning, e.g., no friends, unable to 
keep a job.  A GAF score of 31 to 40 reflects some impairment 
in reality testing or communication, e.g., speech is illogical 
at times, obscure or irrelevant, or major impairment in several 
areas such as work, school, family relations, judgment, 
thinking or mood, e.g., depressed man avoids friends, neglects 
family, and is unable to work.  See 38 C.F.R. § 4.130.  

After reviewing the evidence, which includes VA outpatient 
treatment records from August 2004 to May 2005 and a VA 
examination of June 2006, the Board finds that the Veteran's 
mood disorder symptoms have for the entire rating period more 
nearly approximated the schedular criteria (Diagnostic Code 
9435) for a 10 percent disability rating. 38 C.F.R. § 4.130.  
For the entire period of the claim, the Veteran's mood disorder 
has been productive of no more than occupational and social 
impairment due to mild and transient symptoms only during 
periods of significant stress and his symptoms have more 
recently been controlled by continuous medication. 

A review of the evidence shows that the Veteran was seen by VA 
on an outpatient treatment basis from August 2004 to May 2005. 
The Veteran reported in August 2004 a "not too bad" mood with 
normal energy, concentration, appetite, and memory. He did 
report decreased self esteem and a sense of inadequacy and poor 
mood at times. He was treated with a low dose of Remeron, which 
was increased for insomnia and stress-induced depressive and 
anxiety symptoms. In December 2004, the Veteran reported a 
"better" mood with normal energy, concentration, appetite, 
and memory. His Remeron was increased and he was to return to 
the clinic for follow-up in three to four months. His diagnosis 
was mood disorder, not otherwise specified. His global 
assessment of functioning (GAF) was 65. In May 2004, he 
reported an improvement in mood and sleeps after being on a 
higher dose of medication and stated that he still experienced 
stressful dreams, although they did not usually have a war or 
violence theme. He reported his mood was a "nine out of ten" 
(ten being the best), and attributed his better mood to his 
medication and being busy on a project with another attorney, 
helping a client with estate issues. He reported normal energy, 
concentration, and appetite, and denied suicidal and homicidal 
ideation, hopelessness, helplessness, mania, or hypomanic 
symptoms. He performed his activities of daily living without 
assistance, handled his finances by himself, and liked to surf 
the web and research things out, maintaining a busy lifestyle. 
He had good insight and judgment. His diagnosis was mood 
disorder, not otherwise specified. His GAF was 65. 

The Veteran underwent a VA examination in June 2006. The 
Veteran described himself as a World War II combat infantry 
Veteran. He reported ongoing and intrusive thoughts about his 
experiences during the war. He had symptoms of avoidance that 
were quite mild. He also had mild symptoms of hyperarousal and 
instances of depressed mood which typically lasted at the most, 
two days. Mental status examination revealed the Veteran to be 
neatly dressed, well groomed, and he appeared somewhat younger 
than his stated age. He was pleasant and cooperative and 
appeared to be in little distress other than an emotional 
outpouring when he described his war experiences. He exhibited 
no motor or speech abnormalities. His mood and affect were 
euthymic. He denied suicidal and homicidal ideation. His 
thought process was logical and goal-directed. He denied 
auditory and visual hallucinations. His insight and judgment 
were good. The diagnostic impressions were subclinical PTSD, 
and mood disorder, not otherwise specified. His GAF was 62. The 
Veteran's overall symptom picture was mild to moderate in 
severity, and the examiner stated that the Veteran's ability to 
manage his wartime experiences throughout his life was 
impressive in that he had a successful career and he had not 
been involved in any significant treatment until recently. 

On this record, the evidence shows that, for the entire period 
of increased rating claim, the Veteran's mood disorder has been 
productive of no more than mild occupational and social 
impairment during periods of significant stress and controlled 
by medications contemplated by a 10 percent disability rating.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

In this case, the veteran's GAF score has been recorded as 
primarily in the 62-65 range for the relevant period of the 
rating claim. A GAF of 62 is in the mild range, and reflects 
mild psychiatric symptoms in social and occupational 
functioning, and contemplates a depressed mood, but generally 
doing well. The Veteran was placed on medication and found that 
this helped his mood, indicating that his mood was a 9/10. He 
is an attorney, who although no longer employed on a full time 
basis, still works on an estate with another attorney. He also 
has worked on his computer skills and enjoys surfing the web. 
In sum, a higher initial disability rating than 10 percent for 
mood disorder is not demonstrated for any period of this 
initial rating claim. 38 C.F.R. § 4.130.  

Finally, there is no evidence of record showing the Veteran's 
mood disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
schedular disability rating. There is also no indication that 
his mood disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. He has not 
had any hospitalization, he continues to work on a limited 
basis on an estate, and enjoys surfing the web. As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v . Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for an initial 
increased rating, and the claim must be denied. Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 



ORDER

Service connection for PTSD is denied. 

An initial increased rating in excess of 10 percent for mood 
disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


